DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 15 thru 26 have been entered into the record.  Claims 1 thru 14 have been cancelled.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (12/27/2021).  The specification objections are withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (12/27/2021).  The claim objections are withdrawn.
The amendments to remove ‘device’ from the recitations of the claimed “first server device” and “second server device” causes the interpretation under 35 U.S.C. 112(f) to no longer be invoked for the amended claimed “first server” and “second server”.
The amendments to claim 15 overcome the 35 U.S.C. 112(b) rejections from the previous office action (12/27/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ross G. Hicks, Reg# 56,374 on 3/8/2022.
The application has been amended as follows: In claim 15 line 19, add the phrase --the release data-- after the ‘the second server,’ and before the word ‘for’.
Claim Interpretation
In claim 15 lines 19 thru 21, the examiner notes the interpretation of this limitation as defined in the specification P[0028].  The “releasing” is not interpreted as the plain meaning, but instead as “a release for establishing a connection or for connecting the motor vehicle and the further server device” P[0028].  This is interpreted as similar to clearing or allowing for the connection to be initiated based on data output from the second server being “released” for use.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a capturing device capturing in claim 15; and another capturing device that captured in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The capturing device and the another capturing device are interpreted as a camera and/or a sensor, such as an ultrasonic sensor P[0018], and on-board sensors P[0020]. 

Allowable Subject Matter
Claims 15 thru 26 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for indicating allowance over the prior art of record is based on the claim amendments of 2/7/2022, the accompanying arguments (pages 10 thru 13), and the interpretation of the “releasing the release data, by the second server, for an establishment of a connection…” of claim 15 (see claim interpretation above).  The closest prior art of record is Sakuma et al Patent Application Publication Number 2019/0118802 A1.  Sakuma et al disclose a vehicle management system includes a vehicle controller mountable in a vehicle, and a commercial facility management system for managing a parking lot and payment in a commercial facility.  The commercial facility management system includes a system controller.  The system controller performs processing for associating the vehicle with a user of the vehicle when the vehicle enters the parking lot, and cooperates with the vehicle controller of the vehicle associated with the user to control the vehicle to travel from a parking place to a pick-up/drop-off place for the user when the user finishes payment.
In regards to claim 15, Sakuma et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method for authenticating a motor vehicle.  The method includes approaching of the motor vehicle to a predetermined region to perform a procedure within the predetermined region.  The predetermined region is able to be traveled through by the motor vehicle.  The method further includes capturing the predetermined region by a capturing device of the motor vehicle to identify the predetermined region, and outputting, from a communication device of the motor vehicle, an identification message of the captured predetermined region to a first server.   The method further includes outputting, from the first server, a request message for authenticating the motor vehicle in response to the identification message, to a second server associated with the predetermined region.  The method further includes checking, by the second server, an authentication criterion when the request message is received, and authenticating the motor vehicle to perform the procedure when the authentication criterion is met.  The method further includes outputting, by the second server, release data to the motor vehicle via the first server, and releasing the release data, by the second server, for an establishment of a connection between the motor vehicle and the second server to perform the procedure of the motor vehicle based on the release data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662